Exhibit 10.4

 

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

as Issuer

and

DEUTSCHE BANK NATIONAL TRUST COMPANY

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on and after the MSR Transfer Date)

and

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the MSR Transfer Date)

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

SERIES 2012-VF1

INDENTURE SUPPLEMENT

Dated as of September 13, 2012

to

SECOND AMENDED AND RESTATED INDENTURE

Dated as of September 13, 2012

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

ADVANCE RECEIVABLES BACKED NOTES,

SERIES 2012-VF1

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   SECTION 1.   CREATION OF SERIES 2012-VF1 NOTES      1   
SECTION 2.   DEFINED TERMS      2    SECTION 3.   FORMS OF SERIES 2012-VF1 NOTES
     13    SECTION 4.   COLLATERAL VALUE EXCLUSIONS      13    SECTION 5.  
GENERAL RESERVE ACCOUNTS      14    SECTION 6.   PAYMENTS; NOTE BALANCE
INCREASES; EARLY MATURITY      14    SECTION 7.   DETERMINATION OF NOTE INTEREST
RATE AND LIBOR      15    SECTION 8.   INCREASED COSTS      16    SECTION 9.  
SERIES REPORTS      17    SECTION 10.   CONDITIONS PRECEDENT SATISFIED      19
   SECTION 11.   REPRESENTATION AND WARRANTIES      19    SECTION 12.  
AMENDMENTS      19    SECTION 13.   COUNTERPARTS      20    SECTION 14.   ENTIRE
AGREEMENT      20    SECTION 15.   LIMITED RECOURSE      20    SECTION 16.  
OWNER TRUSTEE LIMITATION OF LIABILITY      20   

 

- i -



--------------------------------------------------------------------------------

THIS SERIES 2012-VF1 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated
as of September 13, 2012, is made by and among HLSS SERVICER ADVANCE RECEIVABLES
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking association,
as trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), HLSS HOLDINGS, LLC, a Delaware limited
liability company (“HLSS”), as Administrator on behalf of the Issuer, as owner
of the economics associated with the servicing under the Designated Servicing
Agreements, and, from and after the MSR Transfer Date (as defined below), as
Servicer under the Designated Servicing Agreements, OCWEN LOAN SERVICING, LLC
(“OLS”), as a Subservicer, and as Servicer prior to the MSR Transfer Date,
BARCLAYS BANK PLC, a public limited company formed under the laws of England and
Wales, as Administrative Agent (as defined below). This Indenture Supplement
relates to and is executed pursuant to that certain Second Amended and Restated
Indenture (the “Base Indenture”) supplemented hereby, dated as of September 13,
2012, among the Issuer, the Servicer, the Administrator and the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Administrative Agent, all the provisions of which are incorporated
herein as modified hereby and shall be a part of this Indenture Supplement as if
set forth herein in full (the Base Indenture as so supplemented by this
Indenture Supplement being referred to as the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Notes, the Series
2012-VF1 Notes (the “Series 2012-VF1 Notes”). The parties are entering this
Indenture Supplement to document the terms of the issuance of the Series
2012-VF1 Notes. The Series 2012-VF1 Notes are issued in four (4) Classes of
Variable Funding Notes (Class A-VF1, Class B-VF1, Class C-VF1, and Class D-VF1),
with the Initial Note Balances, Maximum VFN Note Balances, Stated Maturity
Dates, Revolving Period, Note Interest Rates, Expected Repayment Dates and other
terms as specified in this Indenture Supplement, to be known as the Advance
Receivables Backed Notes, Series 2012-VF1, secured by the Trust Estate Granted
to the Indenture Trustee pursuant to the Base Indenture. The Indenture Trustee
shall hold the Trust Estate as collateral security for the benefit of the
Holders of the Series 2012-VF1 Notes and all other Series of Notes issued under
the Indenture as described therein. In the event that any term or provision
contained herein shall conflict with or be inconsistent with any term or
provision contained in the Base Indenture, the terms and provisions of this
Indenture Supplement shall govern to the extent of such conflict.

Section 1. Creation of Series 2012-VF1 Notes.

There are hereby created, effective as of the Issue Date, the Series 2012-VF1
Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “HLSS Servicer Advance Receivables Trust 2012-VF1
Advance Receivables Backed Notes, Series 2012-VF1 Variable Funding Notes.” The
Series 2012-VF1 Notes shall not be subordinated to any other Notes. The Series
2012-VF1 Notes are issued in four Classes of Variable Funding Notes.



--------------------------------------------------------------------------------

Section 2. Defined Terms.

With respect to the Series 2012-VF1 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:

“Adjusted Tangible Equity”: As of any date of determination, the excess of
(i) total assets (net of goodwill and intangible assets), but including MSRs,
over (ii) total liabilities on such date, calculated in accordance with GAAP;
provided, that the Administrative Agent shall have the right to perform
valuations of the MSRs on a quarterly basis or more frequently as reasonably
requested by the Administrative Agent, using a nationally recognized third party
appraiser with expertise evaluating MSRs approved by both the Administrative
Agent and HLSS, at HLSS’s expense, and any such valuations shall be the MSR
value for purposes of determining “Adjusted Tangible Equity”.

“Adjusted Tangible Equity Requirement”: A requirement that HLSS hold Adjusted
Tangible Equity equal to the greater of (1) $25,000,000 and (2) the sum of
(a) 0.25% of the aggregate unpaid principal balance of all mortgage loans as to
which HLSS holds the rights to service or the rights to the MSRs, together with
the obligation to fund related servicer advances, plus (b) 5.00% of the
aggregate amount of all servicer advances made by HLSS that remain unreimbursed.

“Administrative Agent” means, for so long as the Series 2012-VF1 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, Barclays Bank PLC, or an Affiliate or successor thereto; and
(ii) with respect to the provisions of the Base Indenture, and notwithstanding
the terms and provisions of any other Indenture Supplement, together, Barclays
Bank PLC, Wells Fargo Securities, LLC and such other parties as set forth in any
other Indenture Supplement, or a respective Affiliate or any respective
successor thereto. For the avoidance of doubt, reference to “it” or “its” with
respect to the Administrative Agent in the Base Indenture shall mean “them” and
“their,” and reference to the singular therein in relation to the Administrative
Agent shall be construed as if plural.

“Advance Rates”: On any date of determination with respect to each Receivable
related to any Class of Series 2012-VF1 Notes, the percentage amount based on
the Advance Type of such Receivable, as set forth below; provided, that in the
event the Servicer’s (prior to the MSR Transfer Date) or the related
Subservicer’s (on and after the MSR Transfer Date) sub-prime servicer rating is
reduced below “Average,” the Advance Rates applicable to the Receivables related
to such Class of Notes shall be equal to the Advance Rates prior to such ratings
reduction minus 5.00%; and provided, that the Advance Rates applicable to the
Receivables related to any Class of Notes shall be reduced by the Advance Rate
Reduction Factor for such Class of Notes when the related Weighted Average
Foreclosure Timeline exceeds fifteen (15) months; and provided, further, that
the Advance Rate for any Receivable related to any Class of Notes shall be zero
if such Receivable is not a Facility Eligible Receivable.

 

2



--------------------------------------------------------------------------------

Advance Type / Class of Notes    Class
A-VF1
Variable
Funding
Notes     Class
B-VF1
Variable
Funding
Notes     Class
C-VF1
Variable
Funding
Notes     Class
D-VF1
Variable
Funding
Notes  

P&I Advances (other than Servicing Fee Advances) in Non-Judicial States

     86.25 %      90.00 %      92.00 %      94.00 % 

P&I Advances (other than Servicing Fee Advances) in Judicial States

     76.50 %      84.25 %      88.00 %      91.50 % 

Servicing Fee Advances in Non-Judicial States

     74.50 %      80.75 %      84.00 %      87.25 % 

Servicing Fee Advances in Judicial States

     38.75 %      55.75 %      64.75 %      73.50 % 

Escrow Advances in Non-Judicial States

     83.50 %      87.75 %      89.75 %      91.75 % 

Escrow Advances in Judicial States

     64.75 %      76.00 %      81.75 %      87.00 % 

Corp Advances in Non-Judicial States

     82.25 %      87.00 %      89.50 %      92.25 % 

Corp Advances in Judicial States

     70.75 %      79.25 %      83.75 %      88.00 % 

“Advance Rate Reduction Factor” means, for any Class of Series 2012-VF1 Notes,
the product of (i) the quotient of the Note Interest Rate for such Class divided
by 12, and(ii) the number of months by which the Weighted Average Foreclose
Timeline exceeds fifteen (15) months.

“Advance Ratio” means, as of any date of determination with respect to any
Designated Servicing Agreement, the ratio (expressed as a percentage),
calculated as of the last day of the calendar month immediately preceding the
calendar month in which such date occurs, of (i) the related PSA Stressed
Non-Recoverable Advance Amount on such date over (ii) the aggregate monthly
scheduled principal and interest payments for the calendar month immediately
preceding the calendar month in which such date occurs with respect to all
non-delinquent Mortgage Loans serviced under such Designated Servicing
Agreement.

“Applicable Rating” means the rating assigned to each Class of the Series
2012-VF1 Notes by S&P, as the Note Rating Agency, upon the issuance of such
Class as set forth below:

(i) Class A-VF1 Variable Funding Notes: AAA(sf);

(ii) Class B-VF1 Variable Funding Notes: AA(sf);

(iii) Class C-VF1 Variable Funding Notes: A(sf); and

(iv) Class D-VF1 Variable Funding Notes: BBB (sf).

“Base Indenture” has the meaning assigned to such term in the Preamble.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the higher of (i) the Prime Rate on such date and (ii) the Federal Funds Rate
on such date plus 0.50% per annum.

“Class A-VF1 Variable Funding Notes” means, the Variable Funding Notes,
Class A-VF1 Variable Funding Notes, issued hereunder by the Issuer having an
aggregate VFN Principal Balance of no greater than the applicable Maximum VFN
Principal Balance.

“Class B-VF1 Variable Funding Notes” means, the Variable Funding Notes, Class
B-VF1 Variable Funding Notes, issued hereunder by the Issuer, having an
aggregate VFN Principal Balance of no greater than the applicable Maximum VFN
Principal Balance.

“Class C-VF1 Variable Funding Notes” means, the Variable Funding Notes, Class
C-VF1 Variable Funding Notes, issued hereunder by the Issuer having an aggregate
VFN Principal Balance of no greater than the applicable Maximum VFN Principal
Balance.

“Class D-VF1 Variable Funding Notes” means, the Variable Funding Notes, Class
D-VF1 Variable Funding Notes, issued hereunder by the Issuer having an aggregate
VFN Principal Balance of no greater than the applicable Maximum VFN Principal
Balance.

“Coefficient” means, for each Class of the Series 2012-VF1 Notes, 0.08%.

“Commercial Paper Notes” means the promissory notes issued or to be issued by a
Conduit Holder in the United States commercial paper market.

“Conduit Cost of Funds Rate” means, for each Interest Accrual Period, a rate per
annum equal to (i) for any Conduit Holder of Series 2012-VF1 Notes to the extent
it funds its related Note Balance during such period by issuing asset-backed
commercial paper, the sum of (A) the applicable CP Rate and (B) applicable,
unpaid dealer fees, (ii) for any VFN Principal Balance of Series 2012-VF1 Notes
held by Barclays in an Interest Accrual Period when such VFN Principal Balance,
had it then been held by a Conduit Holder, could have been funded by the
issuance of asset-backed commercial paper during such Interest Accrual Period,
as determined the Administrative Agent in its good faith discretion, One-Month
LIBOR, and (iii) for any Noteholder to the extent it does not fund its Note
Balance during such period by issuing asset-backed commercial paper except in
the circumstances described in clause (ii), (A) One-Month LIBOR plus
(B) 1.25% per annum, it being understood that the decision of how to fund its
Note Balances will be in the good faith discretion of the related Noteholder,
and the Indenture Trustee may assume the full Note Balance is funded by issuance
of asset-backed commercial paper unless otherwise notified in writing by the
Administrative Agent.

“Conduit Holder” means Sheffield Receivables Corporation or any other
asset-backed commercial paper conduit administered by the Administrative Agent.

“Constant” means, for the Series 2012-VF1 Notes, 1.00%.

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its corporate trust business will be administered, which
office at the date hereof is located at 1761 East St. Andrew Place, Santa Ana,
California 92705, Attention: Trust Administration – OC12S4.

 

4



--------------------------------------------------------------------------------

“CP Rate” means (i) with respect to any Conduit Holder for any Interest Accrual
Period (or any portion thereof), the per annum rate equivalent to the weighted
average cost (as determined by the Administrative Agent, and which shall include
commissions of placement agents and dealers not to exceed 0.05% of the face
amount of the applicable Commercial Paper Notes, incremental carrying costs
incurred with respect to Commercial Paper Notes maturing on dates other than
those on which corresponding funds are received by such Conduit Holder, other
borrowings by such Conduit Holder (other than under any Program Support
Agreement) and any other costs associated with the issuance of Commercial Paper
Notes) of or related to the issuance of Commercial Paper Notes that are
allocated, in whole or in part to the funding of other assets of such Conduit
Holder; provided, however, that if any component of such rate is a discount
rate, in calculating the CP Rate for such Interest Accrual Period (or such
portion thereof), any Conduit Holder (or the Administrative Agent on its behalf)
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum, and (ii) with respect to
any other Holder of the Notes for any Interest Accrual Period (or portion
thereof), the per annum rate notified by or on behalf of such Holder to the
Administrative Agent as such Holder’s CP Rate for such Interest Accrual Period
(or portion thereof).

“Eurodollar Disruption Event” means any of the following: (i) a good faith
determination by any Holder of the Series 2012-VF1 Notes that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) for such Holder to obtain
United States dollars in the London interbank market to fund or maintain any
portion of the Note Balances of such Notes during any Interest Accrual Period,
(ii) a good faith determination by any Holder of the Series 2012-VF1 Notes that
the interest rates offered on deposits of United States dollars to such Holder
in the London interbank market does not accurately reflect the cost to such
Holder of purchasing, funding or maintaining any portion of the Note Balances of
the Notes during any Interest Accrual Period, or (iii) the inability of any
Holder of the Series 2012-VF1 Notes to obtain United States dollars in the
London interbank market to fund or maintain any portion of the Note Balances of
such Notes for such Interest Accrual Period.

“Expected Repayment Date” for the Series 2012-VF1 Notes means August 30, 2013.

“Expense Rate” means, as of any date of determination, with respect to the
Series 2012-VF1 Notes, the percentage equivalent of a fraction, (i) the
numerator of which equals (A) the Series Allocation Percentage for such Series
multiplied by the aggregate amount of Fees due and payable by the Issuer on the
next succeeding Payment Date plus any expenses payable or reimbursable by the
Issuer on the next succeeding Payment Date, up to the applicable Expense Limit,
if any, prior to payments to the Holders of the Series 2012-VF1 Notes, pursuant
to this Indenture Supplement, the Base Indenture or any other Transaction
Document that have been invoiced to the Indenture Trustee and the Administrator,
plus (B) the aggregate amount of related Series Fees payable by the Issuer on
the next succeeding Payment Date and (ii) the denominator of which equals the
sum of the outstanding Note Balances of all Series 2012-VF1 Notes at the close
of business on such date.

 

5



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the
federal funds rates as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H. 15 (519) or any successor or
substitute publication selected by the Administrative Agent (or, if such day is
not a Business Day, for the next preceding Business Day), or if, for any reason,
such rate is not available on any day, the rate determined, in the sole opinion
of the Administrative Agent, to be the rate at which federal funds are being
offered for sale in the national federal funds market at 9:00 a.m. (New York
City time).

“Fee Letter” means that certain Fee Letter Agreement, dated as of September 13,
2012, among the Administrative Agent, the sole lead arranger to such agreement,
the Administrator, the Servicer and the Issuer.

“Increased Costs Limit” means for each Holder of a Series 2012-VF1 Note, such
Holder’s pro rata percentage (based on the Note Balance of such Holder’s Series
2012-VF1 Notes) of 0.10% of the average aggregate Note Balance for all Classes
of Series 2012-VF1 Notes Outstanding for any twelve-month period.

“Index” means, for any Class of the Series 2012-VF1 Notes, One-Month LIBOR, the
Conduit Cost of Funds Rate or the Base Rate, as specified for such Class in the
definition of “Note Interest Rate.”

“Initial Note Balance” means, for any Note or for any Class of Notes, the Note
Balance of such Note upon issuance, or, on the Effective Date in the case of the
Series 2012-VF1 Notes, as follows:

(i) Class A-VF1 Variable Funding Notes: $[            ];

(ii) Class B-VF1 Variable Funding Notes: $[            ];

(iii) Class C-VF1 Variable Funding Notes: $[            ]; and

(iv) Class D-VF1 Variable Funding Notes: $[            ];.

“Interest Accrual Period” means, for the Series 2012-VF1 Notes and any Payment
Date, the period beginning on the immediately preceding Payment Date (or, in the
case of the first Payment Date, the Issue Date) and ending on the day
immediately preceding the current Payment Date. The Interest Payment Amount for
the Series 2012-VF1 Notes on any Payment Date shall be determined based on the
actual number of days in the Interest Accrual Period.

“Interest Day Count Convention” means the actual number of days in the related
Interest Accrual Period divided by 360.

“Issue Date” means September 13, 2012.

“LIBOR” has the meaning assigned such term in Section 7 of this Indenture
Supplement.

 

6



--------------------------------------------------------------------------------

“LIBOR Determination Date” means for each Interest Accrual Period, the second
London Banking Day prior to the commencement of such Interest Accrual Period.

“Liquidity Requirement” means the requirement that an entity have funds
available to fund servicer advances, as of the close of business on the last
Business Day of each calendar month, beginning March, 2012, in an amount at
least equal to the lesser of (1) $100,000,000 and (2) the greater of (a) the sum
of (i) 0.001% of the aggregate unpaid principal balance of all mortgage loans
sub-serviced by such entity (i.e., without an obligation to fund servicer
advances) plus (ii) 0.01% of the aggregate unpaid principal balance of all
mortgage loans serviced by such entity (i.e., with the obligation to fund
servicer advances) or as to which such entity holds rights to the servicing plus
the obligation to fund servicer advances, plus (iii) 3.25% of the aggregate
amount of all servicer advances made by such entity that remain unreimbursed,
and (b) $25,000,000; provided, that at least the greater of (1) $15,000,000 and
(2) 50% of such funds available, must consist of unrestricted cash on deposit in
accounts held in the sole name of, and solely controlled by, such entity, free
and clear of all Adverse Claims (including liens), and the remainder as undrawn
and available borrowing capacity under committed servicer advance facilities and
committed unsecured revolving loans made to such entity as borrower, as
determined on such date of measurement, which undrawn and available borrowing
capacity need not be presently collateralized.

“London Banking Day” means any day on which commercial banks and foreign
exchange markets settle payment in both London and New York City.

“Low Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
less than $10,000,000, or (ii) contain fewer than 50 Mortgage Loans, as of the
end of the most recently concluded calendar month, to the extent that such
Receivable Balances, when added to the aggregate Receivable Balances of all
Receivables outstanding with respect to Low Threshold Servicing Agreements,
cause the total Receivable Balances attributable to Low Threshold Servicing
Agreements to exceed 2.00% of the total Receivable Balances of all Receivables
included in the Facility.

“Margin” means, for each Class of the Series 2012-VF1 Notes, the per annum rate
set forth or determined as described below:

(i) Class A-VF1 Variable Funding Notes: 2.50%, subject to increase as described
under “Note Interest Rate”;

(ii) Class B-VF1 Variable Funding Notes: 5.50%;

(iii) Class C-VF1 Variable Funding Notes: 6.50%; and

(iv) Class D-VF1 Variable Funding Notes: 7.50%.

“Market Value Ratio” means, as of any date of determination with respect to a
Designated Servicing Agreement, the ratio (expressed as a percentage) of (i) the
lesser of (A) the Funded Advance Receivable Balance for such Designated
Servicing Agreement on such date and (B) the aggregate of all Facility Eligible
Receivables under such Designated Servicing

 

7



--------------------------------------------------------------------------------

Agreement on such date over (ii) the aggregate Net Property Value of the
Mortgaged Properties and REO Properties for the Mortgage Loans serviced under
such Designated Servicing Agreement on such date.

“Maximum VFN Note Balance” means, (i) for the Class A-VF1 Variable Funding
Notes, $318,956,000, (ii) for the Class B-VF1 Variable Funding Notes,
$40,671,000, (iii) for the Class C-VF1 Variable Funding Notes, $20,837,000, and
(iv) for the Class D-VF1 Variable Funding Notes, $19,536,000 or, in the case of
each such Class on any date, a lesser amount calculated pursuant to a written
agreement between the Server, the Administrator and the Administrative Agent.

“Middle Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
greater than or equal to $10,000,000 but less than $25,000,000, or (ii) contain
at least 50 but less than 125 Mortgage Loans, as of the end of the most recently
concluded calendar month, to the extent the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balances of all Receivables
outstanding with respect to Middle Threshold Servicing Agreements, cause the
total Receivable Balances attributable to Middle Threshold Servicing Agreements
to exceed 8.00% of the aggregate of the Receivable Balances of all Receivables
included in the Facility.

“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three most recently concluded calendar months, obtained by dividing
(i) the aggregate Advance Reimbursement Amounts collected by the Servicer and
deposited into the Trust Accounts during such month by (ii) the aggregate
Receivable Balances funded by the Servicer using its own funds or facility funds
as of the close of business on the last day of the Monthly Advance Collection
Period.

“MSRs” means mortgage servicing rights and rights to Mortgage Servicing Rights.

“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period, and (ii) the denominator
of which equals the aggregate average outstanding Note Balances of all
Outstanding Notes during such Monthly Advance Collection Period.

“Net Property Value” means, with respect to any Mortgaged Property, (A) with
respect to a Current Mortgage Loan, the market value of such Mortgaged Property
as established by OLS’s independent property valuation methodology (as
established by the lesser of any appraisal, broker’s price opinion or OLS’s
automated valuation model with respect to such Mortgaged Property) or (B) with
respect to a Delinquent Mortgage Loan, the product of (a) the market value of
such Mortgaged Property as established by OLS’s independent property valuation
methodology (as established by the lesser of any appraisal, broker’s price
opinion or OLS’s automated valuation model with respect to such Mortgaged
Property), multiplied by (b) OLS’s established market and property discount
value rate, minus (c) OLS’s brokerage fee and closing costs with respect to such
Mortgaged Property, plus (d) any projected mortgage insurance claim proceeds.

 

8



--------------------------------------------------------------------------------

“Note Interest Rate” means, with respect to any Interest Accrual Period for each
Class of Notes, the rates described below:

(i) Class A-VF1 Variable Funding Notes: the sum of (A) the Conduit Cost of Funds
Rate for such Interest Accrual Period plus (B) the applicable Margin; provided
that, the Note Interest Rate on the Class A-VF1 Variable Funding Notes shall
increase by 1.00% per annum on the Payment Date in November 2012, and again in
February 2013, and again in May 2013, if the Series 2012-T1 Class B-T1 Term
Notes, the Series 2012-T1 Class C-T1 Term Notes and the Series 2012-T1 Class
D-T1 Term Notes have not been paid in full on or before such Payment Date from
proceeds of issuance of new notes or otherwise from sources other than
Receivables collections;

(ii) Class B-VF1 Variable Funding Notes: the sum of (A) the Conduit Cost of
Funds Rate for such Interest Accrual Period plus (B) the applicable Margin;

(iii) Class C-VF1 Variable Funding Notes: the sum of (A) the Conduit Cost of
Funds Rate for such Interest Accrual Period plus (B) the applicable Margin; and

(iv) Class D-VF1 Variable Funding Notes: the sum of (A) the Conduit Cost of
Funds Rate for such Interest Accrual Period plus (B) the applicable Margin;

provided that if, for any Interest Accrual Period, (a) the Conduit Cost of Funds
Rate is not determinable, or (b) a Eurodollar Disruption Event shall have
occurred, the Note Interest Rate shall be the Base Rate plus the Margin; and
provided further that on any day on which a Facility Early Amortization Event or
an Event of Default shall have occurred and shall be continuing at the opening
of business on such day, the Note Interest Rate for the Notes shall equal the
applicable Default Rate; and provided further, that the Note Interest Rates of
any Class Notes held by a Barclays affiliated or administered entity shall be
reduced by 0.25% per annum at any time after term notes (other than the Series
2010-ADV1 Notes or the Series 2012-T1 Notes) shall have been sold by the Issuer
in the amount of at least $250,000,000 in an offering approved by the
Administrative Agent and notified in writing to the Indenture Trustee.

“Note Rating Agency” means, for the Series 2012-VF1 Notes, S&P.

“One-Month LIBOR” shall have the meaning assigned such term in Section 7 of this
Indenture Supplement.

“Prime Rate” means the rate announced by the Administrative Agent from time to
time as its prime rate in the United States, such rate to change as and when
such designated rate changes. The Prime Rate is not intended to be the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors.

“Program Support Agreement” means any agreement entered into by any Program
Support Provider providing for the issuance of one or more letters of credit for
the account of such Conduit Holder, the issuance of one or more surety bonds for
which a Conduit Holder is

 

9



--------------------------------------------------------------------------------

obligated to reimburse the applicable Program Support Provider for any drawings
thereunder, the sale by such Conduit Holder to any Program Support Provider of
the aggregate outstanding Note Balance (or portions thereof or participations
therein) and/or the making of loans and/or other extensions of credit to such
Conduit Holder in connection with such Conduit Holder’s commercial paper
program, together with any letter of credit, surety bond or other instrument
issued thereunder.

“Program Support Provider” means any Person now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, a Conduit Holder or issuing a letter of credit, surety bond or
other instrument to support any obligations arising under or in connection with
such Conduit Holder’s commercial paper program.

“PSA Stressed Non-Recoverable Advance Amount” means as of any date of
determination, the sum of:

(i) for all Mortgage Loans that are current as of such date, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
Mortgaged Property or (y) in the case of Mortgage Loans secured by a second or
more junior lien, zero; and

(ii) for all Mortgage Loans that are delinquent as of such date, but not related
to property in foreclosure or REO Property, the greater of (A) zero and (B) the
excess of (i) Total Advances related to such Mortgage Loans on such date over
(ii) (x) in the case of Mortgage Loans secured by a first lien, the product of
50% and the sum of all of the Net Property Values for the related Mortgaged
Property or (y) in the case of Mortgage Loans secured by a second or more junior
lien, zero; and

(iii) for all Mortgage Loans that are related to properties in foreclosure, the
greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Net Property
Values for the related Mortgaged Property or (y) in the case of Mortgage Loans
secured by a second or more junior lien, zero; and

(iv) for all Mortgage Loans that are related to REO Property, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
REO Property or (y) in the case of Mortgage Loans secured by a second or more
junior lien, zero.

“Redemption Percentage” means, for the Series 2012-VF1 Notes, 10%.

“Reference Banks” has the meaning assigned to such term in Section 7 of the
Indenture Supplement.

 

10



--------------------------------------------------------------------------------

“Reserve Interest Rate” has the meaning assigned to such term in Section 7 of
the Indenture Supplement.

“Senior Margin”: means, for each Class of the Series 2012-VF1 Notes, the
percentage listed below for such Class:

(i) Class A-VF1 Variable Funding Notes: 2.50% per annum;

(ii) Class B-VF1 Variable Funding Notes: 5.00% per annum;

(iii) Class C-VF1 Variable Funding Notes: 5.00% per annum; and

(iv) Class D-VF1 Variable Funding Notes: 5.00% per annum.

“Senior Rate” means, for each Class of the Series 2012-VF1 Notes, (a) the lesser
of the Conduit Cost of Funds Rate and One-Month LIBOR plus (b) the Senior Margin
for such Class.

“Senior Secured Term Loan Facility Agreement” means the Senior Secured Term Loan
Facility Agreement, dated as of September 1, 2011, among OFC, as borrower,
certain subsidiaries of OFC, as subsidiary guarantors, the lenders party thereto
from time to time and the Administrative Agent, as administrative agent and as
collateral agent, as amended, supplemented, restated, or otherwise modified from
time to time.

“Series 2012-VF1 Note Balance” means the aggregate Note Balance of the Series
2012-VF1 Notes.

“Series General Reserve Required Amount” means with respect to any Payment Date
or Interim Payment Date, as the case may be, for the Series 2012-VF1 Notes, an
amount equal to (i) on any Payment Date or Interim Payment Date prior to the end
of the related Revolving Period, four months’ interest calculated on the Note
Balance of each Class of Series 2012-VF1 Notes as of such Payment Date or
Interim Payment Date, as the case may be; and (ii) as of any Payment Date or
Interim Payment Date following the last day of the related Revolving Period, the
greater of (A) two month’s interest calculated on the Note Balance of each Class
of Series 2012-VF1 Notes immediately preceding the last day of the related
Revolving Period, and (B) four months’ interest calculated on the Note Balance
as of the close of business on such Payment Date or Interim Payment Date, as the
case may be.

“Stressed Interest Rate” means, for any Class as of any date, the sum of (x) the
per annum index on the basis of which such Class’s interest rate is determined
for the current Interest Accrual Period, and (y) such Class’s Constant and
(z) the product of (I) such Class’s Coefficient and (II) Stressed Time, plus
(ii) the weighted average per annum margin of all outstanding Classes that is
added to the index to determine the interest rates for such Class.

“Stressed Time” means, as of any date of determination, the percentage
equivalent of a fraction, the numerator of which is 1, and the denominator of
which equals the Stressed Time Percentage times the Monthly Reimbursement Rate
on such date.

 

11



--------------------------------------------------------------------------------

“Stressed Time Percentage” means, for the Series 2012-VF1 Notes, Class A-VF1
Variable Funding Notes: 21%, Class B-VF1 Variable Funding Notes: 25%, Class
C-VF1 Variable Funding Notes: 29%, and Class D-VF1 Variable Funding Notes: 35%.

“Stated Maturity Date” means, for each Class of the Series 2012-VF1 Notes,
thirty (30) years following the end of the related Revolving Period.

“Target Amortization Amounts” means, for each Class of the Series 2012-VF1
Notes, 100% of the Note Balance of such Class at the close of business on the
last day of its Revolving Period, payable on the First Payment Date after the
beginning of the Target Amortization Period.

“Target Amortization Event” for the Series 2012-VF1 Notes, means the occurrence
of any of the following conditions or events, which is not waived by 100% of the
Holders of the Series 2012-VF1 Notes:

(i) on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two preceding Payment Dates
is less than five times the percentage equivalent of a fraction (A) the
numerator of which equals the sum of the accrued Interest Payment Amounts for
each Class of all Outstanding Notes on such date and (B) the denominator of
which equals the aggregate average Note Balances of each Class of Outstanding
Notes during the related Monthly Advance Collection Period;

(ii) the occurrence of one or more Servicer Termination Events under Designated
Servicing Agreements representing 15% or more (by Mortgage Loan balance as of
the date of termination) of all the Designated Servicing Agreements then
included in the Facility, but not including any Servicer Termination Events that
are solely due to the breach of one or more Collateral Performance Tests or a
Servicer Ratings Downgrade or the transfer of subservicing of any such
Designated Servicing Agreement without the prior written consent of the
Administrative Agent;

(iii) the Monthly Reimbursement Rate is less than 8.00%;

(iv) the rating assigned to any Class of Notes is reduced below the Applicable
Rating assigned to such Class of Notes;

(v) as of the close of business on the last Business Day of any calendar month,
beginning in March, 2012, the Servicer or HLSS (or the Subservicer on and after
the MSR Transfer Date) shall have failed to satisfy the Liquidity Requirement;

(vi) as of the close of business on the last Business Day of any calendar month,
beginning in March, 2012, HLSS shall have failed to satisfy the Adjusted
Tangible Equity Requirement; or

(vii) as of any Payment Date, the average net income of Home Loan Servicing
Solutions, Ltd., determined in accordance with GAAP, for any two consecutive
fiscal quarters shall be less than $1.00.

 

12



--------------------------------------------------------------------------------

“Trigger Advance Rate” means, for any Class within the Series 2012-VF1 Notes, as
of any date, the rate equal to (1) 100% minus (2) the product of (a) one twelfth
of the Stressed Interest Rate for such Class, plus the Expense Rate as of such
date, multiplied by (b) the related Stressed Time for such Class as of such
date.

“Undrawn Fee Rate” means, with respect to each Class of the Series 2012-VF1
Notes and for each Interest Accrual Period, 0.75% per annum.

“UPB Ratio” means, as of any date of determination with respect to a Designated
Servicing Agreement, the ratio (expressed as a percentage) of (i) the lesser of
(A) the Funded Advance Receivable Balance for such Designated Servicing
Agreement on such day, and (B) the aggregate of the Receivable Balances of
Facility Eligible Receivables under such Designated Servicing Agreement on such
date over (ii) the aggregate of the unpaid principal balances of the Mortgage
Loans serviced under such Designated Servicing Agreement on such date.

“Weighted Average Foreclosure Timeline” means, as of any Determination Date,
calculated as of the end of the preceding calendar month, the six-month rolling
average of the number of months (calculated consistently with then current
Fannie Mae state foreclosure timeline guidance) elapsed from the initiation of
foreclosure through the foreclosure sale of each Mortgage Loan serviced under
the Designated Servicing Agreements (with each Mortgage Loan weighted equally).

Section 3. Forms of Series 2012-VF1 Notes.

The form of the Rule 144A Definitive Note and of the Regulation S Definitive
Notes that may be used to evidence the Series 2012-VF1 Variable Funding Notes in
the circumstances described in Section 5.4(c) of the Base Indenture are attached
to the Base Indenture as Exhibits A-2 and A-4, respectively.

Section 4. Collateral Value Exclusions.

For purposes of calculating “Collateral Value” in respect of the Series 2012-VF1
Notes, the Collateral Value shall be zero for any Receivable that:

(i) is attributable to any Designated Servicing Agreement to the extent that the
related Receivable Balances, when added to the aggregate Receivable Balances
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Advance Ratio to be equal to or greater than 100%;

(ii) is attributable to any Designated Servicing Agreement to the extent that
such Receivable Balance, when added to the aggregate Receivable Balances already
outstanding with respect to such Designated Servicing Agreement, would cause the
related UPB Ratio to exceed 20%;

(iii) is attributable to any Designated Servicing Agreement to the extent that
the related Receivable Balance, when added to the aggregate Receivable Balances
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Market Value Ratio to exceed 20%;

 

13



--------------------------------------------------------------------------------

(iv) is attributable to a Designated Servicing Agreement that is a Low Threshold
Servicing Agreement;

(v) is attributable to a Designated Servicing Agreement that is a Middle
Threshold Servicing Agreement; and

(vi) is attributable to a Designated Servicing Agreement, to the extent that the
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balances outstanding with respect to that same Designated Servicing Agreement,
cause the total Receivable Balances attributable to such Designated Servicing
Agreement to exceed 15% of the aggregate of the Receivable Balances of all
Receivables included in the Trust Estate.

Section 5. General Reserve Accounts.

In accordance with the terms and provisions of this Section 5 and Section 4.6 of
the Base Indenture, the Indenture Trustee shall establish and maintain a General
Reserve Account with respect to the Class A-VF1 Variable Funding Notes, the
Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable Funding Notes and
the Class D-VF1 Variable Funding Notes, which shall be an Eligible Account, for
the benefit of the Class A-VF1 Variable Funding Noteholders, the Class B-VF1
Variable Funding Noteholders, the Class C-VF1 Variable Funding Noteholders and
the Class D-VF1 Variable Funding Noteholders.

Section 6. Payments; Note Balance Increases; Early Maturity.

The Paying Agent shall make payments of interest on the Series 2012-VF1 Notes on
each Payment Date in accordance with Section 4.5 of the Base Indenture and any
payments of interest, Cumulative Interest Shortfall Amounts, or Fees or
Increased Costs allocated to the Series 2012-VF1 Notes shall be paid first to
the Class A-VF1 Variable Funding Notes, thereafter to the Class B-VF1 Variable
Funding Notes, thereafter to the Class C-VF1 Variable Funding Notes and
thereafter to the Class D-VF1 Variable Funding Notes. The Paying Agent shall
make payments of principal on the Series 2012-VF1 Notes on each Interim Payment
Date and each Payment Date in accordance with Sections 4.4 and 4.5,
respectively, of the Base Indenture (at the option of the Issuer in the case of
requests during the Revolving Period for the Series 2012-VF1 Notes). The Note
Balance of each Class of the Series 2012-VF1 Notes may be increased from time to
time on certain Funding Dates in accordance with the terms and provisions of
Section 4.3 of the Base Indenture, but not in excess of the related Maximum VFN
Principal Balance.

Notwithstanding anything to the contrary contained herein or in the Base
Indenture, the Issuer may, upon at least five Business Days’ prior written
notice to the Administrative Agent, redeem in whole or in part, and/or terminate
and cause retirement of any of the Series 2012-VF1 Notes at any time using
proceeds of issuance of new Notes

The Series 2012-VF1 Notes are also subject to optional redemption in accordance
with the terms of Section 13.1 of the Base Indenture.

 

14



--------------------------------------------------------------------------------

Any payments of principal allocated to the Series 2012-VF1 Notes during a Full
Amortization Period shall be applied in the following order of priority, first,
to the Class A-VF1 Variable Funding Notes, until their Note Balance has been
reduced to zero, second, to the Class B-VF1 Variable Funding Notes until their
Note Balance has been reduced to zero, third, to the Class C-VF1 Variable
Funding Notes, until their Note Balance has been reduced to zero, and fourth, to
the Class D-VF1 Variable Funding Notes, until their Note Balance has been
reduced to zero.

The Administrative Agent and the Holder of 100% of the Outstanding Notes further
confirm that that the Series 2012-VF1 Notes issued on the Effective Date
pursuant to this Indenture Supplement shall be issued in the name of “Barclays
Bank PLC, as Administrative Agent,” and the Administrative Agent and the Holder
of 100% of the Outstanding Notes hereby direct the Indenture Trustee to issue
the Series 2012-VF1 Notes in the name of “Barclays Bank PLC, as Administrative
Agent.”

Section 7. Determination of Note Interest Rate and LIBOR.

(a) At least one Business Day prior to each Determination Date, the
Administrator shall calculate the Note Interest Rate for the related Interest
Accrual Period and the Interest Payment Amount for the Series 2012-VF1 Notes for
the upcoming Payment Date, and include a report of such amount in the related
Payment Date Report.

(b) On each LIBOR Determination Date, the Administrative Agent will determine
the arithmetic mean of the London Interbank Offered Rate (“LIBOR”) quotations
for one-month Eurodollar deposits (“One-Month LIBOR”) for the succeeding
Interest Accrual Period for the Series 2012-VF1 Notes on the basis of the
Reference Banks’ offered LIBOR quotations provided to the Calculation Agent as
of 11:00 a.m. (London time) on such LIBOR Determination Date. As used herein
with respect to a LIBOR Determination Date, “Reference Banks” means leading
banks engaged in transactions in Eurodollar deposits in the international
Eurocurrency market (i) with an established place of business in London,
(ii) whose quotations appear on the Bloomberg Screen US0001M Index Page for the
LIBOR Determination Date in question and (iii) which have been designated as
such by the Calculation Agent (after consultation with the Administrative Agent)
and are able and willing to provide such quotations to the Calculation Agent for
each LIBOR Determination Date; and “Bloomberg Screen US0001M Index Page” means
the display designated as page US0001M Index Page on the Bloomberg Financial
Markets Commodities News (or such other pages as may replace such page on that
service for the purpose of displaying LIBOR quotations of major banks). If any
Reference Bank should be removed from the Bloomberg Screen US0001M Index Page or
in any other way fails to meet the qualifications of a Reference Bank, the
Administrative Agent may, in its sole discretion, designate an alternative
Reference Bank.

If, for any LIBOR Determination Date, two or more of the Reference Banks provide
offered One-Month LIBOR quotations on the Bloomberg Screen US0001M Index Page,
One-Month LIBOR for the next succeeding Interest Accrual Period for the Series
2012-VF1 Notes will be the arithmetic mean of such offered quotations (rounding
such arithmetic mean if necessary to the nearest five decimal places).

 

15



--------------------------------------------------------------------------------

If, for any LIBOR Determination Date, only one or none of the Reference Banks
provides such offered One-Month LIBOR quotations for the next applicable
Interest Accrual Period, One-Month LIBOR for the next Interest Accrual Period
for the Series 2012-VF1 Notes will be the higher of (x) One-Month LIBOR as
determined for the previous LIBOR Determination Date and (y) the Reserve
Interest Rate. The “Reserve Interest Rate” on any date of determination will be
the rate per annum that the Administrative Agent determines to be either (A) the
arithmetic mean (rounding such arithmetic mean if necessary to the nearest five
decimal places) of the one-month Eurodollar lending rate that New York City
banks selected by the Administrative Agent are quoting, on the relevant LIBOR
Determination Date, to the principal London offices of at least two leading
banks in the London Interbank market or (B) in the event that the Administrative
Agent is unable to determine such arithmetic mean, the lowest one-month
Eurodollar lending rate that the New York City banks so selected by the
Administrative Agent are quoting on such LIBOR Determination Date to leading
European banks.

If, on any LIBOR Determination Date, the Administrative Agent is required but is
unable to determine the Reserve Interest Rate in the manner provided in the
preceding paragraph, One-Month LIBOR for the next applicable Interest Accrual
Period will be One-Month LIBOR as determined for the previous LIBOR
Determination Date.

Notwithstanding the foregoing, One-Month LIBOR for an Interest Accrual Period
shall not be based on One-Month LIBOR for the previous Interest Accrual Period
on the Series 2012-VF1 Notes for two consecutive LIBOR Determination Dates. If,
under the priorities described above, One-Month LIBOR for an Interest Accrual
Period on the Series 2012-VF1 Notes would be based on One-Month LIBOR for the
previous LIBOR Determination Date for the second consecutive LIBOR Determination
Date, the Administrative Agent shall select an alternative index (over which the
Administrative Agent has no control) used for determining one-month Eurodollar
lending rates that is calculated and published (or otherwise made available) by
an independent third party, and this alternative index shall constitute
One-Month LIBOR for all purposes under this Indenture Supplement in that event.

(c) The establishment of One-Month LIBOR by the Administrative Agent and the
Administrative Agent’s subsequent calculation of the Note Interest Rate on the
Series 2012-VF1 Notes for the relevant Interest Accrual Period, in the absence
of manifest error, will be final and binding.

Section 8. Increased Costs.

If any requirement of any law, rule, regulation or order applicable to a Holder
of a Series 2012-VF1 Note (a “Requirement of Law”) or any change in the
interpretation or application thereof or compliance by such Holder with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority made subsequent to the date hereof:

(1) shall subject such Holder to any tax of any kind whatsoever with respect to
its Series 2012-VF1 Note (excluding income taxes, branch profits taxes,
franchise taxes or similar taxes imposed on such Holder as a result of any
present or former connection between such Holder and the United States, other
than any such connection arising solely from such Holder having executed,
delivered or performed its obligations or received a payment under, or enforced,
this

 

16



--------------------------------------------------------------------------------

Indenture) or change the basis of taxation of payments to such Holder in respect
thereof; shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of such Holder which is not
otherwise included in the determination of the Note Interest Rate hereunder; or

(2) shall impose on such Holder any other condition;

and the result of any of the foregoing is to increase the cost to such Holder,
by an amount which such Holder deems to be material, of continuing to hold its
Series 2012-VF1 Note or to reduce any amount due or owing hereunder in respect
thereof, or (in the case of any change in a Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Holder or any Person controlling such Holder with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
governmental or quasi-governmental authority made subsequent to the date hereof)
shall have the effect of reducing the rate of return on such Holder’s or such
controlling Person’s capital as a consequence of its obligations as a Holder of
a Variable Funding Note to a level below that which such Holder or such
controlling Person could have achieved but for such adoption, change or
compliance (taking into consideration such Holder’s or such controlling Person’s
policies with respect to capital adequacy) by an amount deemed by such Holder to
be material, then, in any such case, such Holder shall invoice the Administrator
for such additional amount or amounts as calculated by such Holder in good faith
as will compensate such Holder for such increased cost or reduced amount, and
such invoiced amount shall be payable to such Holder on the Payment Date
following the next Determination Date following such invoice, in accordance with
Section 4.5(a)(1)(ii) or Section 4.5(a)(2)(ii) of the Base Indenture, as
applicable; provided, however, that any amount of Increased Costs in excess of
the Increased Cost Limit shall be payable to such Holder in accordance with
Section 4.5(a)(1)(viii) or Section 4.5(a)(2)(vi) of the Base Indenture, as
applicable.

Increased Costs payable under this Section 8 shall be payable on a Payment Date
only to the extent invoiced to the Indenture Trustee prior to the related
Determination Date.

Section 9. Series Reports.

(a) Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture to the extent received from the
Servicer, with respect to the Series 2012-VF1 Notes:

(i) the unpaid principal balance of the Mortgage Loans subject to any Low
Threshold Servicing Agreement and Middle Threshold Servicing Agreement;

(ii) the Advance Ratio for each Designated Servicing Agreement, and whether the
Advance Ratio for such Designated Servicing Agreement exceeds 100%;

(iii) the Market Value Ratio for each Designated Servicing Agreement, and
whether the Market Value Ratio for such Designated Servicing Agreement exceeds
20%;

 

17



--------------------------------------------------------------------------------

(iv) the UPB Ratio for each Designated Servicing Agreement, and whether the UPB
Ratio for such Designated Servicing Agreement exceeds 20%;

(v) for each Middle Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vi) for each Low Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vii) the Weighted Average Foreclosure Timeline as of the Determination Date for
the most recently ended calendar month;

(viii) a list of each Target Amortization Event for the Series 2012-VF1 Notes
and presenting a yes or no answer beside each indicating whether each such
Target Amortization Event has occurred as of the end of the Monthly Advance
Collection Period preceding the upcoming Payment Date or the Advance Collection
Period preceding the upcoming Interim Payment Date.

(ix) whether any Receivable, or any portion of the Receivables, attributable to
a Designated Servicing Agreement, has zero Collateral Value by virtue of the
definition of “Collateral Value” or Section 4 of this Indenture Supplement;

(x) a calculation of the Net Proceeds Coverage Percentage in respect of each of
the three preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture, if less than three), and the
arithmetic average of the three;

(xi) the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;

(xii) whether any Target Amortization Amount that has become due and payable has
been paid;

(xiii) the PSA Stressed Non-Recoverable Advance Amount for the upcoming Payment
Date or Interim Payment Date; and

(xiv) the Trigger Advance Rate for each Class.

(b) Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.

 

18



--------------------------------------------------------------------------------

(c) Limitation on Indenture Trustee Duties. The Indenture Trustee shall have no
independent duty to verify: (i) the Adjusted Tangible Equity, the occurrence of
any of the events described in clause (ii), (v), (vi) and (vii) of the
definition of “Target Amortization Event,” (iii) compliance with clause (vi) of
the definition of “Facility Eligible Servicing Agreement” and (iv) that all
Series 2012-VF1 Notes meet the criteria set forth in the last proviso of the
definition of “Note Interest Rate.”

Section 10. Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Holders of the Series 2012-VF1
Notes and the Indenture Trustee that, as of the related Issuance Date, each of
the conditions precedent set forth in the Base Indenture, including but not
limited to those conditions precedent set forth in Section 6.10(a) thereof, have
been satisfied.

Section 11. Representation and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

Section 12. Amendments.

(a) Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture, and in addition to and otherwise subject to the provisions set forth
in Sections 12.1 and 12.3 of the Base Indenture, without the consent of the
Holders of any Notes or any other Person but with the consent of the Issuer
(evidenced by its execution of such amendment), the Indenture Trustee, the
Administrator, the Servicer, the Subservicer (whose consent shall be required
only to the extent that such amendment would materially affect the Subservicer)
and the Administrative Agent, and with prior notice to the applicable Note
Rating Agency, at any time and from time to time, upon delivery of an Issuer Tax
Opinion and upon delivery by the Issuer to the Indenture Trustee of an Officer’s
Certificate to the effect that the Issuer reasonably believes that such
amendment will not have an Adverse Effect, may amend this Indenture Supplement
for any of the following purposes: (i) to correct any mistake or typographical
error or cure any ambiguity, or to cure, correct or supplement any defective or
inconsistent provision herein or any other Transaction Document; (ii) to take
any action necessary to maintain the rating currently assigned by the applicable
Note Rating Agency to and/or to avoid such Class of Notes being placed on
negative watch by such Note Rating Agency; or (iii) to amend any other provision
of this Indenture Supplement.

(b) Notwithstanding any provisions to the contrary in Section 6.10 or Article
XII of the Base Indenture, no supplement, amendment or indenture supplement
entered into with the respect to the issuance of a new Series of Notes or
pursuant to the terms and provisions of Section 12.2 of the Base Indenture may,
without the consent of 66 2/3% of the Series 2012-VF1 Notes (including 100% of
the Class A-VF1 Variable Funding Notes), supplement, amend or revise any term or
provision of this Indenture Supplement.

 

19



--------------------------------------------------------------------------------

Section 13. Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.

Section 14. Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 15. Limited Recourse.

Notwithstanding any other terms of this Indenture, the Series 2012-VF1 Notes,
any other Transaction Documents or otherwise, the obligations of the Issuer
under the Series 2012-VF1 Notes, this Indenture and each other Transaction
Document to which it is a party are limited recourse obligations of the Issuer,
payable solely from the Trust Estate, and following realization of the Trust
Estate and application of the proceeds thereof in accordance with the terms of
this Indenture, none of the Holders of Series 2012-VF1 Notes, the Indenture
Trustee or any of the other parties to the Transaction Documents shall be
entitled to take any further steps to recover any sums due but still unpaid
hereunder or thereunder, all claims in respect of which shall be extinguished
and shall not thereafter revive. No recourse shall be had for the payment of any
amount owing in respect of the Series 2012-VF1 Notes or this Indenture or for
any action or inaction of the Issuer against any officer, director, employee,
shareholder, stockholder or incorporator of the Issuer or any of their
successors or assigns for any amounts payable under the Series 2012-VF1 Notes or
this Indenture. It is understood that the foregoing provisions of this
Section 11 shall not (a) prevent recourse to the Trust Estate for the sums due
or to become due under any security, instrument or agreement which is part of
the Trust Estate or (b) save as specifically provided therein, constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Series 2012-VF1 Notes or secured by this Indenture. It is further understood
that the foregoing provisions of this Section 11 shall not limit the right of
any Person to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Series 2012-VF1 Notes or this Indenture,
so long as no judgment in the nature of a deficiency judgment or seeking
personal liability shall be asked for or (if obtained) enforced against any such
Person or entity.

Section 16. Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of the Issuer under the
Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating

 

20



--------------------------------------------------------------------------------

any liability on Wilmington Trust Company, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or the other Transaction
Documents.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HLSS Servicer Advance Receivables Trust, as Issuer, HLSS
Holdings, LLC (as Administrator on behalf of the Issuer and as Servicer (on and
after the MSR Transfer Date)), Ocwen Loan Servicing, LLC (as Servicer (prior to
the MSR Transfer Date)), Deutsche Bank National Trust Company, as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary, and
Barclays Bank PLC, as Administrative Agent, have caused this Indenture
Supplement relating to the Series 2012-VF1 Notes, to be duly executed by their
respective officers thereunto duly authorized and their respective signatures
duly attested all as of the day and year first above written.

 

HLSS SERVICER ADVANCE

RECEIVABLES TRUST, as Issuer

 

By: Wilmington Trust Company, not in its

individual capacity but solely as Owner Trustee

      

DEUTSCHE BANK NATIONAL TRUST

COMPANY, as Indenture Trustee, Calculation

Agent, Paying Agent and Securities

Intermediary and not in its individual capacity

By:            By:       Name:                             
                                                                         
Name:                                                                      
                               Title:                            
                                                                             
Title:                                                                      
                                        By:               
Name:                                                                      
                                        Title:                            
                                                                        

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on or after

the MSR Transfer Date)

        

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the

MSR Transfer Date)

By:

           By:       Name:                             
                                                                         
Name:                                                                      
                               Title:                            
                                                                             
Title:                                                                      
                              

BARCLAYS BANK PLC,

as Administrative Agent)

        

By:

               Name:                             
                                                                           
Title:                                                                      
                                   

[Signature Page to Indenture Supplement – HLSS Series 2012-VFI Notes]